Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 1 of 12 PageID #: 98



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 RAFAEL NIEVES,                                                              ANSWER TO THE
                                                                             AMENDED COMPLAINT ON
                                                     Plaintiff,              BEHALF OF DEFENDANT
                                                                             CITY OF NEW YORK

                               -against-                                     19 CV 0716 (NGG) (SJB)

                                                                             Jury Trial Demanded
 CITY OF NEW YORK; JOHN AND JANE DOES 1
 THROUGH 10; P.O. DANIEL GREEN; P.O. KEVIN
 LLERENA; SGT. ROCCO TOSCANO; P.O. PATRICK
 MCGRATH; P.O. VALKAN MADEN; P.O. JESSICA
 SCHRELL; NICK RADULESCU; P.O. MICHAEL
 THORNAN,

                                                 Defendants.

 ----------------------------------------------------------------------- x

                  Defendant City of New York (“City”) by its attorney, Georgia M. Pestana, Acting

 Corporation Counsel of the City of New York, as and for its answer to the amended complaint,

 respectfully alleges, upon information and belief, as follows:

                  1.       Denies the allegations set forth in paragraph “1” on page 1 of 10 of the

 amended complaint designated “Nature of the Action,” except admits that plaintiff purports to

 proceed and seek relief as stated therein.

                  2.       Denies the allegations set forth in paragraph “2” on page 1 of 10 of the

 amended complaint designated “Jurisdiction and Venue,” except admits that plaintiff purports to

 bring this action as stated therein.

                  3.       Denies the allegations set forth in paragraph “3” on page 1 of 10 of the

 amended complaint designated “Jurisdiction and Venue,” except admits that plaintiff purports to

 invoke the jurisdiction of the Court as stated therein.
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 2 of 12 PageID #: 99



                4.       Denies the allegations set forth in paragraph “4” on page 2 of 10 of the

 amended complaint designated “Jurisdiction and Venue,” except admits that plaintiff purports to

 base venue as stated therein.

                5.       Paragraph “5” on page 2 of 10 of the amended complaint designated “Jury

 Demand” is a demand for trial by jury to which no response is required.

                6.       Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “1” on page 2 of 10 of the amended complaint

 designated “Parties.”

                7.       Denies the allegations set forth in paragraph "2” on page 2 of 10 of the

 amended complaint designated “Parties,” except admits that the City of New York is a municipal

 organization created under the laws of the State of New York.

                8.       Denies the allegations set forth in paragraph “3” on page 2 of 10 of the

 amended complaint, except admits that the City of New York maintains a police department and

 respectfully refers the Court to the New York City Charter and Administrative Code for a

 recitation of the relationship between the City and the New York City Police Department.

                9.       Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “4” on page 2 of 10 of the amended complaint, except

 admits that, on or about September 6, 2016, P.O. Daniel Green was employed by the City of

 New York as a police officer and was assigned Shield No. 12572, P.O. Kevin Llerena was

 employed by the City of New York as a police officer and was assigned Shield No. 23687, Sgt.

 Rocco Toscano was employed by the City of New York as a Sergeant and was assigned Shield

 No. 2452, P.O. Patrick McGrath was employed by the City of New York as a police officer and

 was assigned Shield No. 17849, P.O. Volkan Maden was employed by the City of New York as



                                                -2-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 3 of 12 PageID #: 100



 a police officer and was assigned Shield No. 014352, P.O. Jessica Schrell was employed by the

 City of New York as a police officer and was assigned Shield No. 26482, P.O. Nick Radulescu

 was employed by the City of New York as a police officer and was assigned Shield No. 19761,

 and P.O. Michael Thornan was employed by the City of New York as a police officer and was

 assigned Shield No. 15408.

                10.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “5” on page 2 of 10 of the amended complaint, except

 states that the allegation that defendants “were acting under color of state law and/or in

 compliance with the official rules, regulations, laws, statutes, customs, usages, and/or practices

 of the State of New York and/or the City of New York” is a legal conclusion, and accordingly,

 no response thereto is required.

                11.     Denies the allegations set forth in paragraph “6” on page 3 of 10 of the

 amended complaint, except states that the allegation that defendants were “acting within the

 scope of their employment” is a legal conclusion, and accordingly, no response thereto is

 required.

                12.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “7” on page 3 of 10 of the amended complaint, except

 admits that, upon information and belief, on or about September 6, 2016, plaintiff entered the

 premises of 236 Montrose Avenue, Brooklyn, New York.

                13.     Denies the allegations set forth in paragraph “8” on page 3 of 10 of the

 amended complaint, except admits that NYPD police officers lawfully gained entry into the

 apartment into which plaintiff fled.




                                               -3-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 4 of 12 PageID #: 101



                14.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “9” on page 3 of 10 of the amended complaint.

                15.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “10” on page 3 of 10 of the amended complaint.

                16.     Denies the allegations set forth in paragraph “11” on page 3 of 10 of the

 amended complaint, except admits that, upon information and belief, NYPD officers utilized

 reasonable and necessary force to detain plaintiff.

                17.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “12” on page 3 of 10 of the amended complaint.

                18.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “13” on page 3 of 10 of the amended complaint, except

 admits that, on or about September 6, 2016, plaintiff was transported to Woodhull Medical

 Center.

                19.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “14” on page 3 of 10 of the amended complaint.

                20.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “15” on page 3 of 10 of the amended complaint, except

 admits that, on or about September 6, 2016, plaintiff was transported to Brooklyn Central

 Booking.

                21.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “16” on page 3 of 10 of the amended complaint.

                22.     Denies the allegations set forth in paragraph “17” on page 3-4 of 10 of the

 amended complaint.



                                                -4-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 5 of 12 PageID #: 102



                23.    Denies the allegations set forth in paragraph “18” on page 4 of 10 of the

 amended complaint.

                24.    Denies the allegations set forth in paragraph “19” on page 4 of 10 of the

 amended complaint.

                25.    Denies the allegations set forth in paragraph “20” on pages 4 of 10 of the

 amended complaint.

                26.    Denies the allegations set forth in paragraph “21” on page 4 of 10 of the

 amended complaint, except states that the allegations concerning whether the defendants were

 acting “under the color of state law” are conclusions of law rather than averments of fact, and

 accordingly, no response thereto is required

                27.    Denies the allegations set forth in paragraph “22” on page 4 of 10 of the

 amended complaint.

                28.    Denies the allegations set forth in paragraph “23” on pages 4-5 of 10 of

 the amended complaint, except further states that the allegations concerning whether the

 defendants were acting “with the entire actual and/or apparent authority” are conclusions of law

 rather than averments of fact, and accordingly, no response thereto is required.

                29.    Denies the allegations set forth in paragraph “24” on page 5 of 10 of the

 amended complaint.

                30.    Denies the allegations set forth in paragraph “25” on page 5 of 10 of the

 amended complaint, except states that the allegation that defendants acted “under color of state

 law” is a legal conclusion, and accordingly, no response thereto is required.

                31.    Denies the allegations set forth in paragraph “26” on page 5 of 10 of the

 amended complaint.



                                                -5-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 6 of 12 PageID #: 103



                32.    Denies the allegations set forth in paragraph “27” on page 5 of 10 of the

 amended complaint.

                33.    In response to the allegations set forth in paragraph “28” on page 5 of 10

 of the amended complaint, defendant repeats and realleges the responses set forth in the

 preceding paragraphs of this answer to the amended complaint, as if fully set forth herein.

                34.    Denies the allegations set forth in paragraph “29” on page 5 of 10 of the

 amended complaint.

                35.    Denies the allegations set forth in paragraph “30” on pages 5-6 of 10 of

 the amended complaint.

                36.    Denies the allegations set forth in paragraph “31” on page 6 of 10 of the

 amended complaint.

                37.    In response to the allegations set forth in paragraph “32” on page 6 of 10

 of the amended complaint, defendant repeats and realleges the responses set forth in the

 preceding paragraphs of this answer to the amended complaint, as if fully set forth herein.

                38.    Denies the allegations set forth in paragraph “33” on page 6 of 10 of the

 amended complaint.

                39.    Denies the allegations set forth in paragraph “34” on page 6 of 10 of the

 amended complaint.

                40.    Denies the allegations set forth in paragraph “35” on page 6 of 10 of the

 amended complaint.

                41.    In response to the allegations set forth in paragraph “36” on page 6 of 10

 of the amended complaint, defendant repeats and realleges the responses set forth in the

 preceding paragraphs of this answer to the amended complaint, as if fully set forth herein.



                                               -6-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 7 of 12 PageID #: 104



                42.    Denies the allegations set forth in paragraph “37” on page 6 of 10 of the

 amended complaint.

                43.    Denies the allegations set forth in paragraph “38” on pages 6-7 of 10 of

 the amended complaint.

                44.    In response to the allegations set forth in paragraph “39” on page 7 of 10

 of the amended complaint, defendant repeats and realleges the responses set forth in the

 preceding paragraphs of this answer to the amended complaint, as if fully set forth herein.

                45.    Denies the allegations set forth in paragraph “40” on page 7 of 10 of the

 amended complaint.

                46.    Denies the allegations set forth in paragraph “41” on page 7 of 10 of the

 amended complaint.

                47.    Denies the allegations set forth in paragraph “42” on page 7 of 10 of the

 amended complaint.

                48.    In response to the allegations set forth in paragraph “43” on page 7 of 10

 of the amended complaint, defendant repeats and realleges the responses set forth in the

 preceding paragraphs of this answer to the amended complaint, as if fully set forth herein.

                49.    Denies the allegations set forth in paragraph “44” on page 7 of 10 of the

 amended complaint, except states that the allegation that defendants acted “under color of state

 law” is a legal conclusion, and accordingly, no response thereto is required.

                50.    Denies the allegations set forth in paragraph “45” on page 8 of 10 of the

 amended complaint.

                51.    Denies the allegations set forth in paragraph “46” on page 8 of 10 of the

 amended complaint.



                                                -7-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 8 of 12 PageID #: 105



                52.    Denies the allegations set forth in paragraph “47” on page 8 of 10 of the

 amended complaint.

                53.    Denies the allegations set forth in paragraph “48” on page 8 of 10 of the

 amended complaint.

                54.    Denies the allegations set forth in paragraph “49” on page 8 of 10 of the

 amended complaint.

                55.    Denies the allegations set forth in paragraph “50” on page 8 of 10 of the

 amended complaint.

                56.    Denies the allegations set forth in paragraph “51” on pages 8-9 of 10 of

 the amended complaint, except states that the allegations that defendants acted “under color of

 state law” are legal conclusions, and accordingly, no response thereto is required.

                57.    Denies the allegations set forth in paragraph “52” on page 9 of 10 of the

 amended complaint and its subparts.

                58.    Denies the allegations set forth in paragraph “53” on page 9 of 10 of the

 amended complaint.




                                                -8-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 9 of 12 PageID #: 106



                                FIRST AFFIRMATIVE DEFENSE:

                 59.     The amended complaint fails to state a claim upon which relief can be

 granted.

                               SECOND AFFIRMATIVE DEFENSE:

                 60.     Defendant City of New York has not violated any rights, privileges, or

 immunities under the Constitution or laws of the United States or the State of New York or any

 political subdivision thereof, nor has defendant violated any act of Congress providing for the

 protection of civil rights.

                               THIRD AFFIRMATIVE DEFENSE:

                 61.     At all times relevant to the acts alleged in the amended complaint, the

 duties and functions of the municipal defendant’s officials entailed the reasonable exercise of

 proper and lawful discretion. Therefore, the City of New York is entitled to governmental

 immunity from liability.

                               FOURTH AFFIRMATIVE DEFENSE:

                 62.     There was reasonable suspicion for any alleged stop or search.

                               FIFTH AFFIRMATIVE DEFENSE:

                 63.     Plaintiff has failed to state a claim pursuant to Monell v. Dep’t of Social

 Services, 436 U.S. 658 (1978).

                               SIXTH AFFIRMATIVE DEFENSE:

                 64.     To the extent that the amended complaint alleges any claims arising under

 New York State law, such claims may be barred, in whole or in part, by reason of plaintiff’s

 failure to comply with the requirements of the N.Y. GEN. MUN. LAW § 50-(e), (h) and/or (i).




                                                -9-
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 10 of 12 PageID #: 107



                                SEVENTH AFFIRMATIVE DEFENSE:

                  65.       Probable cause existed for plaintiff’s arrest and detention.

                                 EIGHTH AFFIRMATIVE DEFENSE:

                  66.       Plaintiff’s claims may be barred, in whole or in part, by the applicable

  statute of limitations.

                                    NINTH AFFIRMATIVE DEFENSE:

                  67.       Plaintiff has failed to mitigate his alleged damages.

                                    TENTH AFFIRMATIVE DEFENSE:

                  68.       Any injury alleged to have been sustained resulted from plaintiff’s own

  culpable or negligent conduct or the conduct of a third party and was not the proximate result of

  any act of defendant.

                                    ELEVENTH AFFIRMATIVE DEFENSE

                  69.       Plaintiff initiated any incident.




                                                     - 10 -
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 11 of 12 PageID #: 108



                 WHEREFORE, defendant City of New York requests judgment dismissing the

  complaint in its entirety, together with the costs and disbursements of this action, and such other

  and further relief as the Court may deem just and proper.

  Dated:         New York, New York
                 September 10, 2019

                                                         GEORGIA M. PESTANA
                                                         Acting Corporation Counsel
                                                                of the City of New York
                                                         Attorney for Defendant City of New York
                                                         100 Church Street, Rm. 3-209
                                                         New York, New York 10007
                                                         (212) 356-2375
                                                         nakshah@law.nyc.gov
                                                         By:            /s/
                                                               ___________________________
                                                               NAKUL Y. SHAH
                                                               Assistant Corporation Counsel
                                                               Special Federal Litigation Division

           cc:   Robert Marinelli, Esq., Attorney for Plaintiff (by ECF)




                                                - 11 -
Case 1:19-cv-00716-NGG-SJB Document 27 Filed 09/10/19 Page 12 of 12 PageID #: 109




                    Docket No. 19 CV 0716 (NGG) (SJB)
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK

                    RAFAEL NIEVES,

                                                                                Plaintiff,

                                                        -against-

                    CITY OF NEW YORK; JOHN AND JANE DOES 1
                    THROUGH 10; P.O. DANIEL GREEN; P.O. KEVIN
                    LLERENA; SGT. ROCCO TOSCANO; P.O. PATRICK
                    MCGRATH; P.O. VALKAN MADEN; P.O. JESSICA
                    SCHRELL; NICK RADULESCU; P.O. MICHAEL
                    THORNAN,

                                                                           Defendants.


                    ANSWER TO THE AMENDED COMPLAINT ON
                    BEHALF OF DEFENDANT CITY OF NEW YORK


                                 GEORGIA M. PESTANA
                      Acting Corporation Counsel of the City of New York
                           Attorney for Defendant City of New York
                                      100 Church Street
                                 New York, New York 10007

                                         Of Counsel: Nakul Y. Shah
                                            Tel: (212) 356-2375

                    Due and timely service is hereby admitted.

                    New York, New York. ............................................, 2019

                    .................................................................................. Esq.

                    Attorney for .......................................................................
